Citation Nr: 1439475	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-28 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a cold injury to the upper extremities.
 
2. Entitlement to service connection for residuals of a cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2014 the Board remanded the issues on appeal for further development. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file that includes records that are either not relevant or are duplicative of evidence of record.  Thus, the Veteran is not prejudiced from the Board proceeding with adjudication of his claims. 

As noted in the February 2014 Board remand, the issue of entitlement to service connection for osteoarthritis has been raised by the record, in a December 2013 VA Form 646 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By granting the Veteran the benefit of the doubt, the residuals of a cold injury to the upper extremities is related to his military service. 

2.  By granting the Veteran the benefit of the doubt, the residuals of a cold injury to the lower extremities is related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a cold injury to the upper extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2013).

2.  The criteria for the establishment of service connection for residuals of a cold injury to the lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, with regard to the issues on appeal, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has residuals of cold injuries in his upper and lower extremities related to exposure to cold temperatures in service while he was stationed in Korea between April 1951 and October 1952.  He stated that he was a "yard master" and worked outside every day.  In his February 2012 claim for service connection, the Veteran's representative stated that the average temperature in Korea during January 1952 was between negative 15 and one degree Celsius.

The Veteran's service treatment records are not available for review and appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC). Therefore, there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 


The Veteran was afforded a VA Cold Injury Examination in October 2013.  The VA examiner opined that it was less likely as not that the Veteran's claimed residuals of cold injuries to the upper and lower extremities were related to service. The VA examiner noted that the Veteran did not have a diagnosis of residuals of cold injuries and that the Veteran denied tingling and cold sensitivity in the upper and lower extremities on the day he was examined; however, she also noted that the Veteran had "other pertinent physical findings, complications, conditions, signs and/or symptoms resulting from a cold injury" and that "the Veteran's cold injury residuals impact his...ability to work." 

In March 2014 the Veteran underwent another VA Cold Injury Examination with the same examiner as the October 2013 VA examination.  She stated that the Veteran had diagnoses of cold injuries.  The first diagnosis was minimal right hand osteoarthritis of the proximal and distal interphalangeal (DIP) joints of the 2nd through 5th fingers and the first metacarpal-carpal and metacarpal-phalangeal joint of the right thumb, noted to be age related.  The second diagnosis was minimal left hand osteoarthritis of the index and middle fingers and the interphalangeal joint of the left thumb with moderately severe degenerative osteoarthritis of the first metacarpal-carpal joint.  The third diagnosis was bilateral upper extremity peripheral neuropathy by lay evidence with normal neurological examination.  The fourth and fifth diagnoses were bilateral lower extremity peripheral neuropathy and minimal degenerative arthrosis of the first metacarpal-phalangeal joint of the left foot.  On examination all of the Veteran's four extremities were manifested by arthralgia or other pain, numbness, cold sensitivity, and locally impaired sensation.  

The VA examiner opined that it was less likely than not that the Veteran's residuals of cold injury to the upper extremities and lower extremities was incurred in or caused by the claimed in-service injury, event, or illness.  She stated that although the Veteran reported symptoms of residuals of cold injuries, the numbness and tingling of his extremities were associated with [symptoms which occurred] prior to the first stage of cold injury.  The Veteran did have arthritis of the right and left hands and the left foot; she stated that the osteoarthritis could be a sequalae of a cold injury or it could have other etiologies such as genetics, congenital joint deformities, fractures, tears of ligaments and fibrocartilaginous structures, malaligment across the joint, obesity, and repeated use of the joint.  She stated that the Veteran did not report rewarming pain associated with warming of his feet.  She further stated that the Veteran reported having symptoms of numbness and tingling of the upper and lower extremities associated with exposure to cold when stationed in Korea and he continued to complain of these symptoms today.  She then stated that he does not meet the criteria for a cold injury because he did not have the symptoms of a freezing cold injury or a non-freezing cold injury as he did not describe or report the hands, feet, or ears turning white or being painful with rewarming which are classic signs of damage from the cold. 

After a careful review of the Veteran's claims file and by granting the Veteran the benefit of the doubt the Board finds that the Veteran's residuals of a cold injury to the upper extremities and to the lower extremities are related to his military service.  The Veteran asserts that as a result of in-service cold exposure he currently has residuals in his upper and lower extremities; while, VA examiner states that the Veteran does not have any residuals of a cold injury she also diagnoses the Veteran with residuals of a cold injury.  Furthermore, the Veteran has subjective complaints of cold upper and lower extremities and subjective sensory loss.  Thus, the Board finds that the Veteran does have a current diagnosis of residuals of a cold injury to the upper and lower extremities.  

The only medical opinions of record (October 2013 and March 2014 VA examination opinions) are negative nexus opinions; however, the Board finds that they are not more probative than other evidence of record.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board finds that the VA examiner's opinions are not probative; the opinions were inconsistent because she stated that the Veteran did not have residuals of cold injuries but then she described the residuals of his cold injuries.  In addition, she stated that the Veteran reported these symptoms ever since service.  

In this case, as discussed in further detail below, the Board finds that the Veteran's statements in regards to her in-service injury and continuing pain to be competent and credible.  In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As noted above, the Veteran's service treatment records are not of record but in various statements he has described the numbness and tingling in his upper and lower extremities that is associated with cold exposure; he is competent to report this pain.  Goss v. Brown, 9 Vet. App. 109, 113 (1996) (Veteran testified, and daughter provided a lay statements, of burning sensations in Veteran's feet and hands, itching, and peeling feet; Board could not ignore these statements, but must provide reasons as to why such statements are not credible). The Board also finds that the medical history provided by the Veteran is credible, as it is generally consistent with the other evidence in the record and is not contradicted by any inconsistencies which materially affect the credibility of his statements.

After careful review of the record and consideration of all medical findings and opinions on file, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claims to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for residuals of a cold injury to the upper extremities and residuals of a cold injury to the lower extremities is warranted. 








ORDER

Service connection for residuals of a cold injury to the upper extremities is granted.
 
Service connection for residuals of a cold injury to the lower extremities is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


